DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “disclosure” and “discloses.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (20120199600).  
Regarding claim 1, Anderson teaches a storage cabinet (10), comprising a cabinet body (12, 14, 16, 18, 20, 22, 24, 26, 28, 68) with a top opening (i.e., opening defined by 68), an upper cover (30) configured to cover the top opening (Fig. 1), and two support elements (76, 78, 90), wherein the two support elements are respectively symmetrically disposed on a left side and a right side of the cabinet body (Fig. 4), each of the two support elements is connected between the upper cover and the cabinet body, each of the two support elements comprises a pneumatic bar (90), an upper cover connector (A in Fig. 4 Annotated), a cabinet body connector (B), and a swing piece (C), the upper cover connector is fixedly connected to a side of the upper cover (Fig. 4), the cabinet body connector is fixedly connected to a side of the cabinet body (Fig. 4), a first 

    PNG
    media_image1.png
    352
    667
    media_image1.png
    Greyscale

Regarding claim 7, Anderson teaches a pneumatic bar (90) that is disposed in the storage cabinet (Figs. 9-10).
Regarding claim 8, Anderson teaches a cabinet body (12, 14, 16, 18, 20, 22, 24, 26, 28, 68) that comprises a bottom board (20), a left board (18), a right board (14), a front board (12), and a rear board (16).
Allowable Subject Matter
Claims 2-6 & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637